DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
The drawings are objected to because Figs. 12-15 contain illegible text.  Additionally, Figs. 9-11 are disclosed in the specification to contain “Prior Work”.  If this is an indication of “Prior Art” then it should be appropriately labeled as such in the Figures and specification.  It is unclear if “Prior Work” refers to that of the instant inventor or not.  Thus, such figures should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled .
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: at least reference character 818 is indicated as multiple components; for example, it is .  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “wireless communication module” in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Objections
Claims 6, 7, 12 and 13-16 are objected to because of the following informalities:  at lines 4 and 6 of claim 6, “where” should apparently read –wherein--; at line 7 of claim 6, “-the” should apparently read –the--; at line 9 of claim 6, “-a” should apparently read –a--; at line 11 of claim 6, “-an” should apparently read –an--; at line 13 of claim 6, “-thereby” should apparently read –thereby--; at line 16 of claim 6, “circuitry;” should apparently read –circuitry,--; at line 5 of claim 7, “where” should apparently read –wherein--; at line 6 of claim 7, “-said” should apparently read –said--; at line 8 of claim 7, “-an” should apparently read –an--; at line 10 of claim 7, “-thereby” should apparently read –thereby--; at line 3 of claim 12, “where” should apparently read –wherein--; at line 1 of claims 13-16, “where” should apparently read –wherein--.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 10 is rejected under 35 U.S.C. 101 because Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 10 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 10 appears to positively recite the human body, wherein it recites that the “associated coupling clip….cannot be removed by a baby”.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 6 and 12 recite “a capacitance electrostatic field sensor…consisting of two series-connected capacitors, where a first conductor of each capacitor is located within the apparatus, and a body surface forms a second conductor of each capacitor capacitance electrostatic field sensor…consisting of two series-connected capacitors, where a first conductor of each capacitor is located within the apparatus, and a body surface forms a second conductor of each capacitor and provides said series connection”.  
Claim 6 further recites at line 7 that the apparatus is attached “to any layer of clothing whose separation from the body surface varies between zero and about 3 centimeters” and at line 18 “any layer of clothing”.  The specification does not contemplate any and all variations/known types of clothing and thus does not comply with the written description requirement.  
Further regarding claim 6, the specification as originally filed also does not provide support for variation of a capacitance value of a capacitance field sensor as recited at line 9; or a dielectric constant change of a capacitance field sensor recited at line 12; or a shift in the sensor’s capacitance value average over the periodic expansion and contraction as recited at lines 13-14.  And further, while the specification mentions measuring circuitry, it does not disclose capacitance measuring circuitry as recited at line 16.  
Claim 7 at line 3 recites “or other electric field sensing instrument” however the specification as originally filed does not provide support for such and further does not contemplate every possible type of “electric field sensing instrument”.  Further, the specification does not provide support for “thereby causing a shift in the sensor’s electric field measurement values averaged over a periodic expansion and contraction of the body surface during said respiration cycle”.  
Claim 7 at line 6 also recites wherein “said electric fields extend greater than about 3 centimeters” which essentially covers every possible measurement beyond 3 cm, however the specification appears to only provide support for measurements up to 10 centimeters.  
Claim 7 recites at line 14 that the apparatus is attached “to any layer of clothing”.  The specification does not contemplate any and all variations/known types of clothing and thus does not comply with the written description requirement.  
Claim 8 recites at line 4 that the apparatus is attached “to any layer of clothing”.  The specification does not contemplate any and all variations/known types of clothing and thus does not comply with the written description requirement.  
Claim 13 at line 1 recites “or other electric field sensing instrument” however the specification as originally filed does not provide support for such and further does not contemplate every possible type of “electric field sensing instrument”.   
At line 1 of claim 15, it is unclear if “multiple sensors” is the same as or different than “a plurality of sensors” recited at line 8 of claim 8.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 6 is indefinite as it is drawn to a method, however the body of the claim appears to be drawn towards the apparatus.  Claim 6 does not appear to clearly delineate steps which are positively recited pertaining to a method of monitoring a wearer’s respiration and wetness of underclothing.  
Claim 6 at line 5 recites the limitation "said series connection".  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 at line 7 recites that the apparatus is attached to any layer of clothing, however it is unclear if “any layer of clothing” is part of the claimed invention or not.  
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 6 at line 18 recites the broad recitation “any layer of clothing”, and the claim also recites at line 7 “any layer of clothing whose separation from the body surface varies between zero and 3 centimeters” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 7 is indefinite as it is drawn to a method, however the body of the claim appears to be drawn towards the apparatus.  Claim 7 does not appear to clearly 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 7 at line 3 recites the broad recitation “an electrometer sensor or other electric field sensing instrument”, and the claim also recites at line 10 “the sensor’s” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
At line 3 of claim 7, it is unclear what constitutes “or other electric field sensing instrument”.  
Claim 7 at line 5 recites the limitation "each respiration cycle".  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 at line 10 recites the limitation "the sensor’s electric field measurement values averaged over a periodic expansion and contraction".  There is insufficient antecedent basis for this limitation in the claim.
At line 12 of claim 7, it is unclear which “said respiration cycle” is being referenced as line 5 recites “each respiration cycle”.  
At line 14 of claim 7, it is unclear if “any layer of clothing” is the same as or different than “clothing” recited at line 7.  
At line 3 of claim 8, it is unclear if “all functional components” references further elements listed in the claim or is separate thereof.  
Claim 8 at line 4 recites the limitation "the inside or outside".  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 at line 4 recites that the apparatus is attached to any layer of clothing, however it appears that “any layer of clothing” is not part of the claimed “health monitoring apparatus”.  
At line 5 of claim 8, it is unclear if “any layer of clothing” is the same as or different than “any layer of clothing” recited at line 4.  
At line 10 of claim 8, it is unclear if “inner clothing” is the same as or different than “any layer of clothing” recited at line 4  
Claim limitation “wireless communication module” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 8 at line 15 recites the limitation "said bodily function data".  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 at line 17 recites the limitation "every measurement".  There is insufficient antecedent basis for this limitation in the claim.
At line 18 of claim 1, the recitation of “regardless of to which said clothing layer is attached” is grammatically unclear. 
In claim 9, it is unclear what type of material would constitute “an intrinsically safe material that cannot be swallowed by a baby” as any material, if of proper dimensions, can be swallowed by a baby.  
Claim 11 at line 1 recites the limitation "the wireless emissions".  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 at line 1 recites the limitation "the communications module".  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 at line 2 recites the limitation "the values minimally acceptable for safety in governmental regulations".  There is insufficient antecedent basis for this limitation in the claim.  Further, it is unclear what constitutes the values minimally acceptable for safety in governmental regulations".
Claim 12 at line 4 recites the limitation "said series connection".  There is insufficient antecedent basis for this limitation in the claim.
At line 1 of claim 13, it is unclear what constitutes “or other electric field sensing instrument”.  
Claim 13 at line 3 recites the limitation "each respiration cycle".  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 at line 2 recites the limitation "the wearer’s body position, motion, sleep patterns, and wetness of clothing”.  There is insufficient antecedent basis for this limitation in the claim.
At line 1 of claim 16, it is unclear what limitations are implied by “all functions and data storage”.  
Claim 16 recites “until a wireless connection to a data storage means is available”.  It is unclear if the “data storage means” is part of the claimed apparatus or not.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-11 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ales et al. (U.S. Pub. No. 8,274,393) in view of Stivoric et al. (U.S. Pub. No. 2005/0245839).  Regarding claim 8, Ales et al. (hereinafter Ales) discloses a non-invasive and wearable health monitoring apparatus to monitor bodily functions of a wearer, comprising a rectangular, thin, badge-sized enclosure for housing all functional components, that attaches to the inside or outside of any layer of clothing (col. 2, lines 52-67 and col. 11, lines 7-41 and Fig. 11), has an associated coupling clip configured to sandwich any layer of clothing to removably couple the enclosure to the clothing layer .  
However, Ales does not disclose expressly that the thin, badge-sized enclosure is square.  Instead, Ales indicates that the thin, badge-sized enclosure is rectangular (see Figs. 8-11).  At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to use a rectangular enclosure because Applicant has not disclosed that a square enclosure provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art would have expected Ales’s enclosure and applicant’s invention, to perform equally well with either the rectangular enclosure taught by Ales or the claimed square because both would perform the same function of enabling conformation to the clothing of a patient.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ales to obtain 
Stivoric et al. (hereinafter Stivoric) discloses a monitoring system for monitoring the physiological status of an individual, wherein the system is light, compact, and may be attached to a wearable article. Stivoric further discloses the monitoring system contains sensors for such monitoring, which includes a sensor for detecting heart beats and other environmental noises [0135], and further a rechargeable battery and power management circuitry ([0131] and [0137]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a rechargeable battery and power management circuitry as taught by Stivoric, into a compact, wearable monitoring system as suggested by Ales, as Ales  discloses the necessity of the sensor housing (which requires power) being wireless and compact and Stivoric discloses that a rechargeable battery and requisite power management circuitry enable powering of a patch-like sensor housing and requisite circuitry ([0131] and [0137]).  Regarding claim 9 and in view of its indefinite nature, the enclosure is constructed so as not to be swallowed by a baby as it clips to a diaper (Figs. 9 and 10 of Ales).  Regarding claim 10, the associated coupling clip of Ales can be used in any orientation with respect to the enclosure, is easy to install, and is configured to not be removed by a baby (col. 2, lines 57-60).  Regarding claim 11 and in view of its indefinite nature, the communication module of Ales is safe for use (col. 10, lines 32-39).  Regarding claim 14, Ales discloses wherein the sensors include an 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE HOPKINS MATTHEWS whose telephone number is (571)272-9058. The examiner can normally be reached Monday - Friday, 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor, II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791